office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 tcortright preno-126165-10 uilc date date to holly l mccann chief excise_tax program from frank boland chief branch office of the associate chief_counsel passthroughs special industries subject communications excise_tax fees this memorandum responds to your request for assistance dated date this advice may not be used or cited as precedent issue whether fees are subject_to the tax on communications_services under sec_4251 of the internal_revenue_code the code conclusion fees are not subject_to the tax on communications_services under sec_4251 of the code fact sec_911 fees are mandatory charges imposed under state or local law to finance emergency responder services such as ambulance police and fire in a particular jurisdiction fees also include fees for e911 or enhanced service that uses additional software to allow the operator to specifically locate someone who is using a cell or mobile phone to contact the emergency service provider fees are separately_stated on bills rendered to persons paying for communications_services customer the communications_services provider provider generally collects the preno-126165-10 fees from the customer and remits them to the appropriate government authority however a few jurisdictions impose the fee on the provider and allow it to be passed on to the customer on the customer’s bill the provider may describe the fee as either a charge a fee or a tax the fee is generally based on either an amount per telephone access line or a percentage of revenue and is paid_by all customers law and analysis sec_4251 imposes a tax on amounts paid for communications_services as defined in sec_4251 sec_4251 provides that the tax is paid_by the customer and sec_4291 provides that the tax is collected by the provider for purposes of calculating the amount_paid however sec_4254 provides that the tax_base does not include the amount of any state_or_local_tax imposed on the furnishing or sale of the communications_services but only if the amount of the tax is separately_stated on the bill thus if the fee is a state_or_local_tax within the meaning of sec_4254 excluded tax and is separately_stated on the bill it is not subject_to tax the facts provide that the fee is separately_stated therefore the remaining inquiry is whether the fee may be properly characterized as a state_or_local_tax the irs does not have any published guidance discussing whether a charge that is described as a fee on a bill rendered for communications_services may be characterized as an excluded tax for purposes of sec_4254 revrul_77_472 1977_2_cb_379 as modified by revrul_78_154 1978_1_cb_361 holds that three categories of sales_taxes are not subject_to the sec_4251 tax because they are excluded taxes nevertheless because the fee has not been described as a sales_tax we assume that it does not fall under the categories of taxes identified in revrul_77_472 thus to determine whether the fee is an excluded tax we must consider whether it is a fee or a tax based on the facts and circumstances there is case law considering whether a charge is a fee or a tax for example 205_f3d_130 4th cir considers whether a solid_waste assessment charge imposed by a state on the person disposing of solid wastes at landfills is a fee or a tax the solid_waste assessment charge was described as a fee in the state statutes nevertheless instead of relying on the name given to the charge the three categories are category these sales_taxes are imposed on the providers but passed on to the customers category the providers are required by statutes to add these taxes to the sale price or charge for the service and the statutes also provide that such taxes become a part of the amounts charged for telephone service category these sales_taxes are imposed on the customers and the statutes do not provide that the taxes shall become part of the sales_price or charge for the service the providers are required to collect the tax from the customers preno-126165-10 in the relevant statute the valero court considered whether the charge was for revenue raising purposes and thus a tax or for regulatory or punitive purposes and thus a fee to answer this question the valero court applied a three part test what entity imposes the charge what population is subject_to the charge and what purposes are served by the use of the monies obtained by the charge valero pincite applying the three-part test the valero court concluded that the solid_waste assessment charge was a tax because it was imposed by the legislature not an administrative agency paid_by citizens and businesses who pay a collection service fee to have their waste picked up and designed for the primary purpose of environmental safety which benefits a large segment of the population of the state id in reaching this conclusion the valero court described the classic tax as imposed by the legislature on a large segment of society and spent to benefit the community at large and the classic fee as imposed by an administrative agency on only those persons or entities subject_to its regulation for regulatory purposes or to raise money placed in a special fund to defray the agency’s regulation-related expenses valero pincite however the valero court recognized that the most important factor is the purpose behind the statute or regulation which imposes the charge id for examples applying the three-part test the valero court cited 166_f3d_835 6th cir american landfill holding the charge at issue was a tax even though it was levied by an administrative agency instead of the state legislature and even though one purpose of the fee was to defray administrative costs because it served a broad public purpose of benefiting the entire community 967_f2d_683 1st cir holding the charge at issue was a fee not a tax because it was assessed by a regulatory agency placed in a special fund and used to defray the regulatory agency’s costs but did not provide a general benefit to the public and 73_f3d_925 9th cir holding a charge at issue was a fee not a tax because it was not assessed by the legislature paid_by a small segment of the population to promote apple-growing in the state and provided only an incidental benefit to the general_public applying the valero three-part test to the facts at issue the fee is more like a tax than like a fee because it is imposed on all customers and provides a benefit to the entire community regardless of which governmental entity imposes of the fee cf 166_f3d_835 supra access to emergency responder services such as ambulance police and fire like the environmental safety provided in valero benefits a large segment of the population further the fee is paid_by all customers regardless of whether the customer actually uses the service thus the fee meets the requirements of sec_4254 and is not subject_to the tax on communications_services under sec_4251 of the code sec_4 of notice_2007_11 provides that the method for sending or receiving a call such as on a landline telephone wireless cellular telephone or some other method preno-126165-10 does not affect whether a service is local-only or bundled similarly the method for sending or receiving a call does not affect whether a fee is treated as a tax for purposes of sec_4254 thus in addition to the fee a fee separately_stated on the bill as e911 is not subject_to the tax on communications_services under sec_4251 of the code case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call michael beker at if you have any further questions
